Exhibit 10.1

LOAN MODIFICATION AGREEMENT

This Loan Modification Agreement is entered into as of December 20, 2010, by and
between ISTA PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”) and
SILICON VALLEY BANK (“Bank”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrower to Bank, Borrower is indebted to Bank pursuant to, among other
documents, a Loan and Security Agreement, dated on or about December 16, 2005,
as may be amended from time to time, (the “Loan Agreement”). Defined terms used
but not otherwise defined herein shall have the same meanings as in the Loan
Agreement.

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the “Indebtedness.”

2. DESCRIPTION OF COLLATERAL. Repayment of the Indebtedness is secured by the
Collateral as described in the Loan Agreement.

Hereinafter, the above-described security documents, together with all other
documents securing repayment of the Indebtedness shall be referred to as the
“Security Documents”. Hereinafter, the Security Documents, together with all
other documents evidencing or securing the Indebtedness shall be referred to as
the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modification to Loan Agreement.

 

  1. The definition of “Revolving Line Maturity Date” in Section 13.1 is hereby
amended and restated in its entirety to read as follows:

“Revolving Line Maturity Date” is the earlier of (a) February 28, 2011; and
(b) the date Bank exercises its remedies under Section 9.1(a).

4. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

5. NO DEFENSES OF BORROWER. Borrower agrees that, as of the date hereof, it has
no defenses against the obligations to pay any amounts under the Indebtedness.

6. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Indebtedness pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Indebtedness. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Indebtedness.

 

1



--------------------------------------------------------------------------------

7. CONDITIONS. The effectiveness of this Loan Modification Agreement is
conditioned upon the execution and delivery of this Modification Agreement and
the receipt by Bank of a loan modification fee in the amount of $10,400.

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER:

 

ISTA PHARMACEUTICALS, INC.

   

BANK:

 

SILICON VALLEY BANK

By:  

/s/ Lauren P. Silvernail

    By:  

/s/ Brett Maver

Name:  

Lauren P. Silvernail

    Name:  

Brett Maver

Title:  

CFO and Vice President, Corporate Development

    Title:  

Relationship Manager

 

2